Citation Nr: 1760537	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-07 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence have been received sufficient to reopen a previously denied claim for entitlement to service connection for increased pain, left shoulder, elbow, and hand. 

2.   Whether new and material evidence have been received sufficient to reopen a previously denied claim for entitlement to service connection for increased pain, right shoulder, elbow, and hand.

3.  Entitlement to service connection for increased pain, left shoulder, elbow, and hand.

4.  Entitlement to service connection for increased pain, right shoulder, elbow, and hand.

5.  Entitlement to a rating in excess of 10 percent for Guillain Bane Syndrome (GBS) with hypalgesia and hypesthesia of the left forearm. 

6.  Entitlement to a rating in excess of 10 percent for Guillain Bane Syndrome (GBS) with hypalgesia and hypesthesia of the right forearm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which determined that new and material evidence had not been submitted to reopen the previously denied claims of service connection for increased pain, left shoulder, elbow, and hand and service connection for increased pain, right shoulder, elbow, and hand.  In addition, in the December 2013 rating decision the RO increased the Guillain Bane Syndrome (GBS) with hypalgesia and hypesthesia of the left forearm to 10 percent disabling and increased the Guillain Bane Syndrome (GBS) with hypalgesia and hypesthesia of the right forearm to 10 percent disabling.  

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to an increase rating in excess of 10 percent for Guillain Bane Syndrome (GBS) with hypalgesia and hypesthesia of the left forearm, entitlement to an increase rating in excess of 10 percent for Guillain Bane Syndrome (GBS) with hypalgesia and hypesthesia of the right forearm, entitlement to service connection for increased pain, left shoulder, elbow, and hand, and entitlement to service connection for increased pain, right shoulder, elbow, and hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an August 2009 rating decision, the RO determined the new and material evidence had not been submitted to reopen the previously denied claim of service connection for increased pain, left shoulder, elbow, and hand.  The Veteran did not appeal. 

2.  The evidence received since the August 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for increased pain, left shoulder, elbow, and hand.

3.  In an August 2009 rating decision, the RO determined the new and material evidence had not been submitted to reopen the previously denied claim of service connection for increased pain, right shoulder, elbow, and hand.  The Veteran did not appeal. 

4.  The evidence received since the August 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for an acquired psychiatric disorder.



CONCLUSIONS OF LAW


1.  The August 2009 rating decision is final.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.110 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for increased pain, left shoulder, elbow, and hand 38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for increased pain, right shoulder, elbow, and hand 38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in June 2009, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  In the letter, the Veteran was informed of both the need for new and material evidence to reopen his previously denied claim, and the criteria for establishing the underlying claim for service connection with regard to those matters, which had been previously denied.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claims and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The letter also informed the Veteran of VA's practices in assigning disability evaluations and effective dates. 

In regard to the duty to assist, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159 (c)(1).  The United States Court of Appeals for Veterans (Court) has firmly held VA's duty to assist, to include providing an adequate examination, does not attach until new and material evidence sufficient to reopen the claim has been submitted. See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); see also Woehlaert v. Nicholson, supra.  

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claims for service connection for increased pain, left shoulder, elbow, and hand and service connection for increased pain, right shoulder, elbow, and hand.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In August 2009 rating decision, the RO denied the claims for service connection for increased pain, left shoulder, elbow, and hand and service connection for increased pain, right shoulder, elbow, and hand.  The RO determined that the claims were not reopened because the Veteran did submit any new and material evidence.  The RO noted that the claim had been previously denied by rating action in March 2003 and indicated that the evidence did not show a diagnosis of a current disability.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the August 2009 rating decision became final.

Evidence of record at the time of the August 2009 rating decision includes the following: service treatment record, an August 2002 VA examination report, June 2009 VCAA letter, VAMC notification Veteran failed to report for scheduled examination, and previous March 2003 rating decision. 

Since the previous denial, the Veteran has submitted evidence to include a letter from his private physician Dr. EK, which indicated that it was not unusual for patients with certain neurological processes, such as GBS or Transverse Myelitis (TM) to develop chronic pain syndrome.  Dr. EK suggested that there was some connection between the Veteran's chronic pain and his GBS.  In addition, during the August 2016 hearing the Veteran testified that he was diagnosed with arthritis in his shoulder, elbow, and hands.  The evidence received since the final rating decision provided new evidence indicating that the Veteran has a current disability and that his current disability (chronic pain syndrome/arthritis) may be related to his GBS.

The Board finds that the new evidence is material, as it relates to a previously unestablished fact, that the Veteran has a current disability, which raises a reasonable possibility of substantiating the claim.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Accordingly, the claim for entitlement to service connection for increased pain, left shoulder, elbow, and hand and service connection for increased pain, right shoulder, elbow, and hand are reopened.

The newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claim of entitlement to service connection for increased pain, left shoulder, elbow, and hand and entitlement to service connection for increased pain, right shoulder, elbow, and hand are reopened. 


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for increased pain, left shoulder, elbow, and hand, to this extent only the claim is granted.

As new and material evidence has been received to reopen the claim of entitlement to service connection for increased pain, right shoulder, elbow, and hand, to this extent only, the claim is granted.

REMAND

GBS of Left and Right Forearm

In December 2016, the Veteran testified that his GBS condition was worse.  He stated that he was able to feel something touching him; however, he had no sensation of pain.  In light of this complaint, the Board concludes that a current examination is required to determine the current nature and severity of the Veteran's GBS condition.  Because the Veteran is competent to observe a worsening of symptoms, the RO must schedule the Veteran for an updated examination to determine the current severity of his service-connected GBS of the left and right forearm.  See 38 C.F.R. § 3.159 (c)(4)(i) (2016); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Further, the Veteran testified that he was diagnosed with arthritis in his shoulder, elbow, and hands from his private physician.  The Veteran stated that he felt that his arthritis was caused by his service-connected GBS.  He discussed the May 2010 letter he submitted from Dr. EK, which suggested that his pain was due to his GBS.  In light of this testimony, the Board concludes that a VA examination is required to determine the current nature and etiology of the Veteran's current arthritis disability.  Furthermore, whether the Veteran's service-conned GBS caused or aggravated his current arthritis disability. 

During the August 2016 hearing, the Veteran and his representative requested that the record remain open for thirty days; in order for the Veteran to submit additional medical evidence.  The Veteran indicated that he would submit the medical records, which documented his current diagnosis of arthritis.  The Board notes that presently there is no such evidence of record.  The Veteran is reminded that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Lastly, the Veteran testified that he received treatment at UC Davis, by Dr. Kaur for his medical issues.  In light of the forgoing, the Board finds while on remand the RO should obtain records that have been identified from the private facility UC Davis.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include Dr. Kaur, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. §3.159 (e).

(In December 2016 hearing, the Veteran testified that he received treatment from UC Davis by Dr. Kaur and that he was now diagnosed with arthritis in the shoulder, elbow, and hands)

2.  Thereafter, schedule the Veteran for a VA examination with the appropriate examiner to address the current nature and severity of his service-connected GBS of the left and right forearm. The Veteran's claims file must be made available to the examiner for review of the case.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  

3.  Schedule the Veteran for the appropriate VA examination to address the current nature and etiology of the Veteran's claimed right and left shoulder, elbow and hand condition, claimed as chronic pain syndrome and arthritis.  

Please identify all current disabilities of the right and left shoulders, elbows and hands, to include chronic pain syndrome and/or arthritis, found to be present during the pendency of the appeal, based on examination of the Veteran and review of all lay and medical evidence of record. 

(a)  As to any current disability found, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the diagnosed disability were incurred as a result of service, had onset during service or are otherwise caused by service. 

(b)  Is it at least as likely as not (50 percent or greater probability) any current disability of the shoulders, elbows and hands, to include chronic pain syndrome and arthritis, are caused by his service-connected GBS disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that any current disability of the shoulders, elbow and hands, to include chronic pain syndrome and arthritis, is aggravated (increased in severity) by his service-connected GBS disability?

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

The examiner is asked to acknowledge and consider the May 2010 medical opinion from Dr. EK, which suggests that chronic pain syndrome is related to the Veteran's GBS disability. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


